PER CURIAM.
Dennis Bailey appeals the district court’s order granting Anne Arundel County’s motion for summary judgment and denying relief on his discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bailey v. Anne Arundel County, 259 F.Supp.2d 421 (D.Md.2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED